Citation Nr: 0423627	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  04-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed to be secondary to personal assault.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

During the course of this claim, the veteran submitted a 
statement in support of claim which appears to raise 
additional claims.  The document was dated April 4, 2002, and 
was received on April 25, 2002.  These matters are referred 
to the RO for appriopriate action.  

The veteran requested a Travel Board hearing on her VA Form 
9, dated in January 2004.  The hearing was scheduled for 
March 2004, but was canceled by the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board is of the opinion that additional evidence is 
necessary prior to the completion of its appellate review.  
Initially, the Board notes that the veteran reported that she 
had applied for Social Security disability benefits.  This is 
reflected on the January 2002 VA progress note.  However, the 
record does not show that the veteran's records were ever 
obtained.  These records may contain evidence relevant to the 
veteran's claims.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the BVA must seek to 
obtain those records.  Murincsak v. Derwinski 2 Vet. App 363, 
373 (1992).  In Hayes v. Brown, 9 Vet. App. 67, 74 (1996), 
the Court noted the Department's "obligation to review a 
thorough and complete record", under which VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight.  

When a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. C.F.R. § 3.304(f)(3).

On pages 4 and 5 of the VCAA notice letter sent to the 
veteran on January 29, 2002, the RO provided a questionnaire 
to the veteran for completion.  A completed questionnaire is 
not a part of the claims folder and should be requested from 
the veteran.  She apparently moved during this time period 
and may not have received the letter.  

The Board finds that additional examination is necessary in 
order to confirm or rule out a current diagnosis of PTSD.  
The report of the October 2002 official VA examination shows 
that the examiner stated that psychological testing was 
recommended in order to obtain an accurate diagnosis that 
would either establish or rule out the presence of PTSD.  

In view of the foregoing, and in order to provided the 
veteran every consideration in the presentation of her claim, 
this case is remanded to the RO for the following actions:  

1. The RO should review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied regarding the issues on appeal. 
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate her claim, what evidence, if 
any, the veteran is to submit, and what 
evidence, if any, VA will obtain in 
accordance with the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter, must comply with the 
provisions of the VCAA as well as any 
applicable legal precedent.  The RO 
should specifically ask the veteran to 
provide any evidence in her possession 
that pertains to the claim.  
Additionally, the RO should send her 
another letter requesting that she fill 
out and return the information form 
attached to the RO VCAA notice dated 
January 29, 2002.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  It would be 
helpful if a copy of the favorable 
determination could be obtained as well.  
All information obtained should be 
associated with the veteran's claims 
folder.

3.  The veteran should be afforded 
another VA mental disorders examination 
in order to determine the current nature 
and etiology of any existing mental 
disorder.  All indicated special studies 
and tests, including psychological 
testing should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has a mental disorder 
to include PTSD associated with injury, 
disease or event noted in her military 
service.  

In particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current mental disorder to include PTSD 
is causally related to the veteran's 
military service.  

The examiner should also consider whether 
any there was any preexisting mental 
disorder that was worsened by the 
veteran's military service.  The clinical 
basis for the opinion should be set forth 
in detail, and the examiner should 
comment on any inservice-stressor 
identified by the veteran.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



